Citation Nr: 1632648	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-05 075	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1. Entitlement to a rating in excess of 20 percent prior to August 6, 2014 for degenerative changes of the lumbar spine (low back disability).

2. Entitlement to a rating in excess of 40 percent from August 6, 2014 for a low back disability.

3. Entitlement to an initial disability evaluation in excess of 20 percent for degenerative joint disease of the right knee (right knee disability).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 6, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to December 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 videoconference hearing.  A transcript of the hearing has been associated with the claims file.

This claim was remanded for additional development in May 2014.  That additional development has been completed and the Veteran's claims have now been returned to the Board for further appellate review.

An October 2014 rating decision granted the Veteran entitlement to a TDIU and awarded the Veteran a 40 percent rating for his low back disability, but denied a rating in excess of 40 percent.  Both the TDIU claim and the Veteran's 40 percent rating for his low back disability were effective August 6, 2014.  Accordingly, the Board has re-characterized the Veteran's low back and TDIU claims to reflect the October 2014 rating decision. 

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that he was unemployable on account of his service connected disabilities prior to August 6, 2014.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU for all of his service-connected disabilities as part of his claim for an increased rating for low back disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left hand and wrist disability and whether new and material evidence has been presented to reopen a previously denied claim for service connection for depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 6, 2014, at worst, the Veteran's thoracolumbar spine limitation of motion was manifested by 40 degrees of flexion with pain, and 30 degrees of flexion with pain after repetitive use, with flare-ups and the inability to walk more than 100 feet at a time, and lack of endurance.

2.  From August 6, 2014, at worst, the Veteran's thoracolumbar spine limitation of motion was manifested by 30 degrees of flexion with pain, and functional loss in the form of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting and standing, and lack of endurance.

3. From February 4, 2016, the Veteran has moderate radiculopathy/sciatic nerve impairment of the bilateral lower extremities.

4. The Veteran's right knee degenerative joint disease is manifested by symptoms including limitation of flexion after repetition at worst to 55 degrees with pain, limitation of extension at worst to 15 degrees with pain, and symptomatic removal of the semilunar cartilage characterized by recurrent swelling, fluid accumulation and instability, with functional loss in the form of the inability to squat, stoop, kneel, and interference with sitting and standing.


CONCLUSIONS OF LAW

1. For the appeal period prior to August 6, 2014, the criteria for a 40 percent rating for the Veteran's degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2015).

2. For the appeal period from August 6, 2014 the criteria for an initial rating in excess of 40 percent for the Veteran's degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2015). 

3. A 20 percent rating but not more, is warranted for lumbar radiculopathy/sciatica of the right sciatic nerve from February 4, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).

4. A 20 percent rating but not more, is warranted for lumbar radiculopathy/sciatica of the left sciatic nerve from February 4, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).

5. The criteria for a rating in excess of 20 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5261, 5010 (2015).

6. The criteria for an initial separate 10 percent disability rating for limitation of flexion of the right knee have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5010 (2015).

7. The criteria for an initial separate 10 percent disability rating for impairment of the semilunar cartilage (meniscus) of the right knee have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board begins its analysis by addressing whether the Veteran has been accorded appropriate process in pursuit of his claim.  Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  Prior to initial adjudication, a June 2008 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for his low back and right knee disabilities.  Because this appeal arises from disagreement with an initial evaluation following the grant of service connection and the claim has therefore been substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist, by procuring, or assisting a claimant in procuring, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and post-service VA treatment records identified by the Veteran have been obtained.  Additionally, as requested in the May 2014 remand, the Veteran's most recent VA treatment records were procured as well as outstanding Social Security Administration (SSA) records.  Accordingly, the AOJ has substantially complied with the Board's past remand directives that pertain to the collection of records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

In this case, several VA examinations have been provided for the Veteran's right knee and low back disabilities.  First, addressing the Veteran's low back disability, VA examinations were conducted in January 2009, July 2010, August 2014, and February 2016.  All of these examinations are adequate for rating purposes because they involve in-person examinations, a thorough review of the Veteran's service and post-service treatment records or claims file, consideration for the Veteran's lay statements, and included objective test results where possible.  Accordingly the Board finds that collectively the aforementioned VA examinations of the Veteran's low back condition were adequate for rating purposes.  

As for the Veteran's right knee disability, VA examinations were conducted in January 2009, January 2011, and August 2014.  After a review of these examination reports, the Board finds that collectively these examination reports adequate for rating purposes for the same reasons as the Veteran's low back examination reports.  

It should be noted that in addition to assessing these VA examinations for adequacy, the Board must also determine whether the AOJ has substantially complied with the remand directives contained in past remand decisions.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. 268.  Here, the May 2014 remand decision directed the AOJ to schedule the Veteran for examinations assessing the severity of his low back and right knee conditions, and as noted above such examinations were provided.  Therefore, the AOJ substantially complied with the May 2014 remand directives pertinent to the provision of VA examinations.

Finally, as noted above, the Veteran testified at a hearing before the undersigned in April 2013.  Here, the April 2013 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrates that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant, as well as all other duties to notify and assist as described above.

II. Pertinent Evidentiary Rules

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Below, Part III discusses the applicable regulatory and legal standards that apply to adjudication of increased rating claims.  Subpart A discusses the criteria of various ratings for diseases and injuries of the lumbar spine and applies them to the Veteran's low back disability, while Subpart Part B discusses the criteria of various rating for knee disabilities and applies them to the Veteran's right knee disability.  Finally Subpart C discusses extraschedular considerations for both the Veteran's low back and right knee disabilities.  


III. Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the "same manifestation" of the "same disability" under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notwithstanding this principle, two different disability ratings may be assigned if the Veteran has separate and distinct manifestations of one injury such that assignment of two separate diagnostic codes is required to appropriately compensate him for the totality of his symptoms.  See id.

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Finally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and accordingly must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. at 261; Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

A. Schedular Rating for Low Back Disability

The Veteran's back disability is evaluated under Diagnostic Code 5237, for degenerative changes of the lumbar spine.  38 C.F.R. § 4.71a.  Because the Veteran's disability is musculoskeletal, this evaluation must account for considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59. 

Under the rating schedule titled General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), different rating percentages are assigned based on: (1) forward flexion; (2) combined range of motion; (3) ankylosis; (4) muscle spasm or guarding; and (5) localized tenderness. See generally id.  Flexion is defined as "the act of bending or condition of being bent."  Dorland's Illustrated Medical Dictionary, 717 (32nd ed. 2012).  Combined range of motion refers to the sum of the Veteran's forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, at General Rating Formula, Note 2. Extension is defined as "the movement that straightens or increases the angle between the parts of the body."  Dorland's Illustrated Medical Dictionary, 662 (32nd ed. 2012).  For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, are each considered normal range of motion of the thoracolumbar spine. 38 C.F.R. § 4.71, Plate V. 

For the thoracolumbar spine, a 10 percent evaluation is appropriate if the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm or guarding, or localized tenderness that is not severe enough to result in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height. 38 C.F.R. § 4.71(a).  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  Other criteria apply to injuries of the cervical spine; however, the Veteran's cervical spine is not at issue in this case.  See id.

The above criteria are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at General Rating Formula, Note 1.  Radiculopathy, which is defined as "disease of the nerve roots" that can cause lower back pain and sciatica, is considered a neurological abnormality.  Cf. Dorland's Illustrated Medical Dictionary, 1571 (32nd ed. 2012). 

Additionally, one of the potentially applicable diagnostic codes the Board must consider, 5243, for intervertebral disc syndrome, must also be evaluated under the rating schedule titled the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome Formula).  Id. at Note 6. 
Under the Intervertebral Disc Syndrome Formula, the Veteran must suffer incapacitating episodes as a result of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a.  For VA purposes an incapacitating episode refers to a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Intervertebral Disc Syndrome Formula, Note 1.  Incapacitating episodes with a total duration of at one week but less than 2 weeks during the past 12 months are assigned a 10 percent rating. 38 C.F.R. § 4.71a.  Incapacitating episodes with a total duration of at least two weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating.  Id.  Incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating.  Id.  Finally, a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

As for pain and functional loss of the lower back, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran is already rated in excess of 10 percent for his back disability, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45 (2015).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

1. Evidence

Beginning with the Veteran's VA examinations, in January 2009 the Veteran was diagnosed with lumbar spondylosis.  On examination his flexion was 45 degrees, his extension 10 degrees, his lateral flexion 20 degrees bilaterally, and his rotation 10 degree bilaterally. The Veteran also "lacked 24 inches of being able to touch his toes," and the examiner further noted that "all motion appeared painful but not additionally limited following repetitive use on this examination."  Tenderness of the lumbar spine was noted, and straight leg raise testing was "30 degrees on the right and 45 degrees on the left accompanied by low back pain."  Motor strength was normal, and knee jerks were "trace bilaterally and ankle jerks absent bilaterally." The examiner noted that the Veteran's gait was markedly limited and characterized by a limp on both legs.  The Veteran reported weather-related flare-ups, during which he was unable to carry out any activity.  He also reported use of a back brace and electric scooter on a regular basis.  The Veteran reported radiating pain from his back to his legs below the knees and daily pain, treated with pain medication, but no physical therapy.

At his July 2010 VA examination, the Veteran reported decreased range of motion and increased pain.  Specifically the examiner noted constant moderate to severe pain ranging from a 5/10 to a 9/10 in severity and radiating into the Veteran's posterior trunk, and affecting his ability to walk to less than 100 feet before flare-ups occur.  The Veteran also reported the use of assistive hand rails and a cane.  On examination, his flexion was limited to 40 degrees with pain, his extension limited to 0 degrees with pain, his right lateral flexion to 14 degrees with pain, and his rotation limited to 10 degree bilaterally. The Veteran's range of motion was additionally limited due to pain following repetitive use, resulting in a 10 degree further reduction of flexion from 40 degrees to 30 degrees.  Muscle spasm and tenderness were noted, and straight leg testing was negative for neurological complaints.  His gait was noted to be antalgic with use of a cane.  Activities of daily living and driving were affected by the Veteran's low back disability.

At his August 2014 VA examination the Veteran was diagnosed with degenerative arthritis of the spine with a history of spinal stenosis and herniated discs.  The Veteran's 1992 lumbar discectomy in 1992 was noted.  The Veteran reported an increase in pain and described the pain as "nagging/throbbing/pinching" and constant.  He also reported "intermittently experiencing a shooting/stinging/burning/tingling pain that will radiate down both lower extremities" with the right extremity more severely affected.  The Veteran described onset of this pain in the early 1990s.  He also indicated that the radiating pain was aggravated by walking, bending, and after 10 minutes of sitting, but denied weakness and numbness in his lower extremities.  Pain decreased upon repositioning himself.  

On examination, the Veteran's flexion was limited to 30 degrees with pain, his extension limited to 15 degrees with pain, his right lateral flexion to 25 degrees with pain at 20 degrees, his left lateral flexion limited to 20 degrees with pain at 15 degrees, and his rotation limited to 30 degree bilaterally, with pain on left lateral rotation at 25 degrees.  The Veteran was unable to perform repetitive-use testing due to pain.  Functional loss noted included less movement than normal, pain on movement, disturbance of locomotion, interference with sitting standing and/or weight bearing, and lack of endurance. Localized tenderness was noted, as well as a healed surgical scar measuring 6 cm x 2 cm.  Muscle spasm resulting in abnormal gait or spinal contour was noted, and muscle strength testing indicated some weakness, but there was active movement against resistance.  The Veteran's deep tendon reflexes in both his knees and ankles were noted to be hypoactive and straight leg testing of both the left and right legs were negative for neurological complaints.  No other neurological abnormalities were found.  No other signs or symptoms of radiculopathy were found.  Ankylosis was noted to be absent.  The examiner affirmed that the Veteran did not have intervertebral disc syndrome.  The Veteran was noted to occasionally use a back brace, and regularly use a cane, a walker, and a scooter when outside.  Aside from the back brace, these assistive devices were utilized by the Veteran for both his knee and back conditions.  X-ray evidence of arthritis was noted. 

Finally, at his February 2016 VA examination the Veteran's diagnosis of degenerative arthritis of the spine was confirmed.  The Veteran reported tightness in the back after sitting for over 30 minutes, not being able to bend forward, and twitching in his back with some pain while lying down.  He did not report flare-ups.  On examination, his flexion was limited to 60 degrees, his extension limited to 20 degrees, his lateral flexion limited to 30 degrees bilaterally, and his lateral rotation limited to 30 degree bilaterally.  Flexion and extension were noted to be accompanied by pain and functional loss in the form of limited movement. Localized tenderness was noted.  Repetitive testing was accompanied by additional pain and resulted in a 10 degree decrease in flexion to 50 degrees, but no decrease in extension, lateral flexion bilaterally, and lateral rotation bilaterally.  Muscle spasm was noted, but the examiner found that it did not result in abnormal gait or spinal contour. Muscle strength testing indicated some weakness, but there was active movement against resistance.  The Veteran's deep tendon reflexes in both his knees and ankles were noted to be absent, and straight leg testing of the left leg was positive for neurological complaints, while his right leg was negative for neurological complaints.  However the Veteran was noted to exhibit moderate symptoms of radiculopathy in both legs involving the sciatic nerve bilaterally.  No other neurological abnormalities were found.  Ankylosis was noted to be absent.  The examiner affirmed that the Veteran did not have intervertebral disc syndrome.  A four centimeter, linear, superficial scar was noted.  The scar was noted to not be painful or unstable, or located on the head, face, or neck.  X-ray evidence of arthritis was noted.

As for the Veteran's treatment records, a review of his treatment records reveal a medical history largely consistent with the information reported on his VA examination reports.  X-ray evidence of degenerative joint disease of the lumbar spine is documented as far back as March 2005 by the VA Medical Center (VAMC) in Columbia, South Carolina, and the Veteran's 1992 lumbar discectomy is noted.  The Veteran has historically been prescribed pain killers, including ibuprofen, Vicodin, and since 2011 Gabapentin.  The Veteran's most recent treatment records from March 2015 indicate that he walks with a rolling walker and that he is unable to bend.  A January 2015 Columbia VAMC treatment notes that the Veteran is mostly independent but that he occasionally requires the assistance of his sister for completion of activities of daily life.  Throughout his VA treatment records from February 2004 onwards, the Veteran's pain varies from a 5/10 to 9/10, with the most recent records indicating an 8/10.  There are subjective complaints of radiating pain down the Veteran's legs noted throughout the Veteran's VA treatment records.  The pain the Veteran experiences is described as throbbing,  tingling and sharp, and the Veteran is noted to use a variety of assistive devices including a cane and scooter in addition to the walker.  Ice pack use to ease his pain is documented.  

The Veteran's lay statements, including his April 2013 hearing testimony are largely corroborative of his VA treatment records and VA examination reports.  The Veteran reports using an ice pack and taking various pain medications for his low back.  At his hearing he reported additional functional loss in being able to play with his 6 year old daughter and his ability to be intimate with his wife.  He also reported difficulty in his ability to shower and bathe, but did note that his bathroom is handicapped equipped, and that he uses a scooter both indoors and outdoors.  He also testified that he was forced to leave his job as a security officer due to issues with his low back disability.  He also reported increased pain on movement, and in certain positions while sleeping.  

Additionally, the Veteran's sister submitted a June 2012 lay statement in which she described that the Veteran's functional limitations but did not specifically ascribe them to his low back disability in particular, although she discusses other health issues such as the Veteran's left hand.  Functional limitations identified by her include showering, dressing, and driving particularly after taking his prescribed medications.  Finally, a letter written by one of the Veteran's VA treating physicians explained that the Veteran had severe arthritis and uses a motorized scooter to ambulate.  This letter was submitted in April 2012.
As for neurological abnormalities, here, a review of the Veteran's VA treatment records reveals a history of subjective complaints of radiculopathy.  October 1992 private treatment records from Dr. J.T.P. indicate that prior to the Veteran's low back surgery for disc herniation, he underwent a magnetic resonance image (MRI) which revealed that his then existing disc herniation was compressing both the right left L-5 nerve roots.  The Veteran's VA treatment records reveal subjective complaints of radiculopathy as does the Veteran's July 2010 VA examination.  An October 2010 treatment record from the Richmond VAMC indicates that the Veteran complained of radiating pain in his lower extremities that has increased over the years; a note from his treating physician states that although his radicular pain could be due to disc protrusion, it could also be due to sacral enthesopathy, which the Veteran at that time appeared to have.  The Veteran was to be scheduled for an electromyography (EMG) after his knee surgery to determine whether he had lumbar radiculopathy or some other neuropathy in his lower extremities.  However, that EMG appears to have never been scheduled.  Additionally, except for the Veteran's February 2016 VA examination the Veteran has consistently performed negatively on straight leg raise testing, which is administered to gain objective evidence of radiculopathy, both at previous VA examinations and throughout his VA treatment records.  

In the August 2014 examination report, that examiner did administer an EMG and provided a negative etiology opinion as to radiculopathy as secondary to the Veteran's low back disability.  In providing this opinion the examiner relied solely on the results of the EMG, a computer tomography (CT) scan, and negative straight leg testing in both legs.  At the time of the examination the Veteran reported radiating pain, but denied weakness and numbness in the lower extremities.  Deep tendon reflexes at that examination were noted to be diminished but not absent, and a response to sensation in the lower extremities was noted to be normal.  The EMG results relied on by the examiner contained the following summary findings: (1) "no EMG evidence of an acute left or right L3-S 1 motor radiculopathy"; (2) Positive EMG evidence of chronic changes in bilateral L4/L5 innervated tibialis muscles of uncertain significance . . . [c]annot call a radiculopathy from this alone however findings are consistent with his known lumbar stenosis."  A CT scan from May 2010 reviewed by the examiner noted mild spinal stenosis with bilateral nueroforaminal narrowing.

However, the February 2016 VA examination reveals a positive straight leg raise test for the Veteran's right leg, and notes moderate signs and symptoms of radiculopathy in both the left and right lower extremities.  These signs and symptoms include intermittent pain, paresthesias and/or dysesthesias, and numbness.  The nerve roots involved were the sciatic nerve roots associated with the lumbar spine on both sides of the Veteran's lumbar spine.  The examiner characterized the Veteran's symptoms as radicular pain.  Deep tendon reflexes in both the knees and ankles were noted to be absent, with decreased response to sensation in the lower leg and ankle on both sides, decreased sensation in the left foot, and absent response to sensation in the thigh and knee areas.  

2. Analysis

Before the Board begins its analysis, it addresses the competency and credibility of the Veteran and his sister with regard to his symptoms and functional limitations.  The Board finds that the Veteran's lay statements with regard to his symptoms and functional limitations, particularly the effect of his symptoms on activities of daily living to be competent, because they are within his direct ability to observe, and credible because they are corroborated and consistent throughout his VA examination reports, and are further corroborated by his VA treatment records.  For these same reasons, the Board finds that the Veteran's statements are probative.  As for the Veteran's sister's statement, the Board finds that her observations of the Veteran in performance activities of daily living, and his reaction to taking medication is also competent and credible, however, the Board finds that her lay statement is of little probative value because she does not specifically explain how his activities of daily living are impacted by his low back disability, and she discusses health issues unrelated to the back.  

First, addressing the Veteran's low back disability prior to August 6, 2014, the Board notes that the Veteran's flexion was limited to 30 degrees upon repetition with pain on motion as far back as July 2010.  Although prior to this in January 2009, the Veteran was noted to have flexion of 45 degrees with no additional limitation of motion, that examiner noted pain upon repetition but did not identify at what degree that pain occurred, and instead noted that the Veteran could not bend over very far.  Given that the Veteran's range of motion testing after repetition prior to August 6, 2010 was most complete at the July 2010 VA examination, the Board finds that this examination contains the probative evidence of the Veteran's range of motion and functional loss after repetition prior to August 6, 2014.  

Accordingly, with consideration for the Veteran's lay statements and finding that the July 2010 VA examination provides probative medical evidence of the functional impairment after repeated use, with flare-ups resulting in an inability to walk more than 100 feet, and according the Veteran the benefit of the doubt, the Board finds that a 40 percent rating for the Veteran's low back disability due to functional loss prior to August 6, 2014 is appropriate here.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011), DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59 (2015).

In doing so, the Board notes that it has considered whether the next highest rating of 50 percent for Diagnostic Code 5242 more closely approximately the Veteran's back disability prior to August 6, 2014.  However, the Board has determined that the Veteran's back disability does not meet the 50 percent criteria because there is affirmative probative medical evidence of record indicating that the Veteran does not currently have ankylosis.  Additionally, the Board notes that because there is no evidence that the Veteran has intervertebral disc syndrome, the Intervertebral Disc Syndrome Formula is inapplicable and will not be applied.  See 38 C.F.R. § 4.71(a).  

Second, addressing the Veteran's low back disability from August 6, 2014, the Board finds it does not meet the criteria for a 50 percent rating for the same reason it did not meet to 50 percent rating criteria prior to August 6, 2014: there is affirmative probative medical evidence of record that the Veteran does not have ankylosis.  In doing so, the Board has considered whether the Veteran may be entitled to a higher rating due to the functional loss reported by the Veteran at his August 2014 and February 2016 VA examinations.  However, the Board notes that the 40 percent rating assigned to the Veteran already accounts for functional loss because his flexion both before and after repetitive use has, as of February 2016, improved to 60 degrees of flexion before repetitive use, and 50 degrees of flexion after repetitive use.  Therefore, notwithstanding the impact of the Veteran's low back disability on sitting and standing as noted in his August 2014 and February 2016 VA examinations, both of which the Board find to be probative, the current 40 percent rating adequately compensates the Veteran for his functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011), DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59 (2015).

As for the Veteran's arthritis, Diagnostic Code 5010 provides that traumatic arthritis shall be rated under Diagnostic Code 5003, the code for degenerative arthritis.  38 C.F.R. § 4.71(a).  Under Diagnostic Code 5003, if substantiated by X-rays, degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.  If, however, the Veteran's arthritis is noncompensable under the appropriate Diagnostic Code for the joint affected, Diagnostic Code 5003 assigns a rating based on X-ray evidence indicating the involvement of particular joint groups.  Id.  Although there is X-ray evidence of the Veteran's degenerative arthritis throughout the record, because the maximum rating the Veteran can receive under Diagnostic Code 5003 is 20 percent, and the Board is granting the Veteran a rating of 40 percent based on functional loss and limitation of motion, Diagnostic Code 5003 does not afford the Veteran a higher rating and will not be applied.

As discussed above, the criteria for rating diseases of the spine indicate that all neurological abnormalities, including radiculopathy associated with spine disorders should be evaluated separately under the appropriate corresponding diagnostic code.  38 C.F.R. § 4.71(a).  Additionally, as previously explained staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Accordingly, given the findings in the February 4, 2016 VA examination report, and the lack of confirmed medical evidence of neurological impairment prior to that date, the Board finds that assignment of two separate staged ratings for right and left lower extremity radiculopathy from February 4, 2016 onwards are warranted here.  

Radiculopathy or impairment of the sciatic nerve is rated under 8520, on the basis of complete or incomplete paralysis of the sciatic nerve, or neuritis or neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory and does not involve paralysis of the nerve, the rating should be for the mild, or at most, the moderate degree.  Id.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and moderately severe incomplete paralysis is rated as 40 percent disabling.  38 C.F.R. § 4.124a.  Here, the February 4, 2016 VA examination does not contain findings indicating any type of paralysis of the sciatic nerve, but does indicate moderate sensory symptoms.  Accordingly, the Board finds that a separate 20 percent rating for the Veteran's left and right lower extremities are warranted from February 4, 2016 onwards.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).  In so finding, the Board notes that it has considered the next highest rating of 40 percent but finds that such a rating is inappropriate because there is no evidence of moderately severe symptoms of radicular pain.

As for a separate rating due other to neurological abnormalities throughout the appeal period, aside from radiculopathy, the Board notes that no other neurological abnormalities were noted.  Accordingly, assignment of a separate rating for neurological abnormalities other than radiculopathy in the right and left lower extremities in not appropriate here.

Finally, as for the Veteran's low back scar, it does not meet the rating criteria for scars as set forth by 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 throughout the appeal period.  In this case, the Veteran's February 2016 examination notes a surgical scar that: (1) lack painfulness or instability; and (2) is smaller than six square inches.  Moreover, the examiner noted no other physical conditions or complications associated with the scar.  Additionally, nowhere in the record does the Veteran note the scar is either unstable or painful, and it is not noted as such in his VA treatment records.  As such, the pertinent Diagnostic Codes rating scars are not applicable for the following reasons: (1) the Veteran's scars are not on his head, face, or neck consistent with Diagnostic Code 7800; (2) the Veteran's scars are not associated with underlying tissue damage and Code 7801; (3) none of his scars have an area of at least 144 square inches or greater consistent with Diagnostic Code 7802; (4) none of scars are painful or unstable, consistent with Diagnostic Code 7804; and (5) the Veteran suffers no disabling effects or limitation in function that are not considered by Diagnostic Codes 7800-04. 

B. Schedular Rating for Right Knee Disability

The Veteran's right knee is currently rated under Diagnostic Code 5261, for limitation of knee extension.  Diseases and injuries of the knee and leg are rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71(a).  As explained below, under certain circumstances, different knee diagnostic codes may merit assignment of multiple compensable ratings for knee conditions, depending on the Veteran's symptoms.

As a preliminary matter, the Board notes that according to 38 C.F.R. § 4.71, Plate II, normal flexion and extension of the knee is from zero degrees to 140 degrees.  It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Beginning first with diagnostic code relevant to limitation of motion, Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee. See 38 C.F.R. § 4.71(a).  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  Id.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees. Id.  Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  See id.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  Id.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  Id.  

Additionally, VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  These opinions indicate that separate compensable ratings may be assigned in addition to a compensable rating for limitation of motion of the knee or a compensable rating has been assigned on the basis of X-ray evidence of arthritis.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.  The assignment of multiple ratings for the same disability under different diagnostic codes must be done on the basis that each compensable rating under each separate diagnostic code compensates the Veteran for distinct symptoms; the Veteran may not receive multiple compensable ratings for the same symptoms.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in this code are not defined in the VA Schedule for Rating Disabilities.  Considering this, rather than applying a mechanical formula the Board must evaluate all of the evidence to render equitable and just decisions.  38 C.F.R. § 4.6.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The VA Office of General Counsel has stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (Aug. 14, 1998).  However, as noted, the symptoms may not duplicate symptoms already compensated under another code.  See Esteban, 6 Vet. App. at 261-62  

Finally, under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

1. Evidence

On January 2009 VA examination, the Veteran reported bilateral knee pain subsequent to left knee surgery in 1972 and reported that he felt that had suffered a permanent gait alteration as a result of that surgery.  He indicated that his symptoms had worsened since service. The Veteran reported experiencing activity-related pain in the right knee on a daily basis primarily activity related. The knee did not lock up on the Veteran but felt unstable and periodically swelled.  The Veteran underwent arthroscopic surgery in 1982, and had recently had injection therapy but had not received any physical therapy.  He reported being limited in his standing abilities at work, and having markedly curtailed walking in his daily living, as well as the inability to kneel.  He reported flare-ups characterized by local swelling and weakness, and using a knee brace.  Upon examination, the examiner noted a moderate degree of bony swelling.  The Veteran had full extension to 0 degrees, and flexion to 140 degrees.  All motion was characterized by end of range pain but was not additionally limited following repetitive use on this examination.  The right knee appeared stable, but displayed some tenderness with mild crepitus, and some clicking and pain.  X-rays revealed mild osteoarthritis along with the presence of a suprapatellar effusion and infrapatellar inflammation.

At the Veteran's July 2010 VA examination the Veteran reported constant moderate 5/10 pain with intermittent locking and instability of both knees, on the right knee more so than the left.  However, he did not report swelling.  At that point the Veteran had been evaluated for right knee surgery.  Activities of daily living were impacted by his bilateral knee conditions including chores and sleep, and the Veteran required use of a scooter and cane regularly.  Upon examination, the Veteran's right knee lacked 10 degrees of extension with pain, and had flexion limited to 70 degrees with pain.  The examiner noted that the Veteran's right knee motion was not further limited following repetitive use, and after administering various stress tests, that the right knee was stable.  Previous X-ray evidence of osteoarthritis was noted.

At the Veteran's January 2011 VA examination the Veteran reported constant bilateral knee pain associated with swelling, locking, and instability.  On average the Veteran rated his pain to be a 9/10, and reported weather-related worsening.  The Veteran had recently undergone a right knee surgery two months prior and was preparing for a right knee replacement.  The Veteran had received multiple cortisone shots in his right knee, and was at that time taking tramadol with some improvement in symptoms.  Upon examination, his extension was limited to 15 degrees and his flexion limited to 78 degrees with pain throughout the entire range of motion.  Repetitive use did not additionally limit the Veteran's range-of-motion.  A large amount of swelling, crepitus, and bony hypertrophy was noted, as was some tenderness.  He was diagnosed with moderate to severe degenerative arthritis of the right knee.

Finally, at the Veteran's August 2014 VA examination the Veteran reported a pressure type pain in the knee that was constant, nagging, dull, and accompanied by swelling.  In terms of treatment the examiner noted that the Veteran had received steroid injections occasionally, and had the joint drained approximately every three months over the preceding 8-9 months at the Columbia VAMC.  The Veteran reported limitation of motion and pain with movement, and also reported that he used a knee brace and an ice pack as needed.  The Veteran reported flare-ups.  Upon examination his flexion was 70 degrees with painful motion at 60 degrees, and no limitation of extension.  After repetitive use the Veteran's right knee flexion was reduced to 40 degrees, and he still had no limitation of extension.  Functional loss was noted after repetition with less movement than normal, pain on movement, instability of station, disturbance of locomotion and interference with sitting.  Tenderness was noted with somewhat diminished muscle strength.  Joint stability tests in the right knee did not indicate any abnormalities.  The right knee was negative for current evidence or history of patellar subluxation or dislocation and tibial and fibula impairment.  

Additionally, the examiner noted that the Veteran had undergone a meniscectomy, in which part of his semilunar cartilage was removed in October 2010 at the Richmond VAMC subsequent to a meniscal tear.  Residuals from the meniscectomy were observed and included continued pain, recurrent swelling, fluid accumulation, and instability.  The Veteran was noted to have a scar that was not painful or unstable or greater than 6 square inches on his right knee.  Regular use of assistive devices including a brace, cane, walker, and scooter were noted.  X-ray evidence of arthritis was noted without any evidence of patellar subluxation or other significant diagnostic findings.  In terms of additional functional impact it was noted that the Veteran was unable to stoop, squat, kneel, was limited in standing for only 2 or 3 minutes before needing to reposition himself and limited to walking 20 to 30 yards.  The Veteran was limited to sitting for 20 to 25 minutes before needing to reposition himself due to pain.  Because the Veteran was not then undergoing a flare-up, the examiner was unable to comment on additional weakness, fatigability, pain, or incoordination caused by such flare-ups.

A review of the Veteran's VA treatment records largely corroborates the history and symptoms reflected in all of the VA examination reports of his right knee.  A review of those records affirm the Veteran's use of assistive devices, the prescription of pain medications including Vicodin, and Gabapentin, and ibuprofen, and treatment through the use of cortisone shots, and regular swelling and draining of the Veteran's right knee.  They also confirm in increase in severity of symptoms during cold weather.  An April 2009 treatment record indicates that the Veteran reported extreme pain in his right knee with popping and locking.  Pain reported by the Veteran in his VA treatment records range from a 5/10 to a 9/10.  Additionally, a March 2011 treatment record from the Richmond VAMC reflects that the Veteran's flexion was limited to 120 degrees, and that his extension was limited by 10 degrees.  A July 2011 treatment record by the Richmond VAMC reflects that his knee range of motion was 90 degrees for both the right and left knees while using knee braces.  An April 2012 treatment record noted a 10 degree loss in range of motion of the knee, with total loss of 40 degrees possible.  In September 2014 the Columbia VAMC issued him a walker after complaints of pain and swelling.  

The Veteran's lay statements regarding the functional loss he experiences due to his knee is largely similar to the functional loss incurred due to his back.  He reported difficulty being intimate with his wife, playing with his child, and using a scooter.  At his April 2013 hearing he detailed that he uses an ice pack, pain medications, and stated that he is constantly rubbing his knees, and has difficulty getting into the shower and bathtub.  He also explained that it had taken a mental toll because he could not be active and jog or walk very far.  His sister's June 2012 lay statement and his treating physician's April 2012 lay statement are as summarized above in Subpart A.

2. Analysis

As a preliminary matter, with regard to the Veteran's lay statements, the Board finds those statements to be both competent and credible with regard to his symptoms, functional loss, and the impact of those symptoms on his daily life.  Additionally, for these same reasons the Board finds that the Veteran's lay statements constitute probative evidence.  However, as explained above, with regard to the Veteran's sister statement, the Board finds that her lay statement is of little probative value because she does not specifically explain how his activities of daily living are impacted by his right knee disability in particular, and she specifically discusses some limiting health issues other than the Veteran's low back and right knee.  Additionally, the Board finds that the VA examinations detailed above represent probative evidence regarding the severity of the Veteran's right knee condition throughout the appeal period for the same reason it found those examinations adequate for rating purposes.

Beginning with the applicability of the range of motion diagnostic codes, the Board finds that with due consideration of the functional limitations, in particular the reduced flexion after repetition noted at the Veteran's August 2014 VA examination, the Veteran would be entitled to a separate noncompensable rating for his limitation of flexion under Diagnostic Code 5260.  In so finding, the Board has considered the next highest rating of 10 percent but has determined that the Veteran does not meet the criteria for that rating because it requires that flexion be limited to 45 degrees, and there is no evidence of record that the functional impacts described by the Veteran and documented in the Veteran's treatment records and VA examinations cause such a further reduction in range of motion even after repetition.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011), DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59 (2015).  

However, under Diagnostic Code 5003, degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added. 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Id. at 488 (1991); see also 38 C.F.R. § 4.59.  As outlined above, the record shows limited flexion.  The demonstrated level of impairment is noncompensable under Diagnostic Code 5260.  It is less than full flexion, but is accompanied by pain, which therefore warrants a separate 10 percent rating.  Lichtenfels, supra.

As for the Veteran's current rating under Diagnostic Code 5261 for limitation of extension, the Board finds that even after considering the Veteran's functional loss, that a rating in excess of 20 percent is inappropriate because the Veteran's limitation in extension is at worst, 15 degrees as documented in the January 2011 VA examination, and examinations both before and after the January 2011 VA examination show an improvement in right knee extension.  In so finding, the Board notes that it has considered the next highest rating of 30 percent, which requires that knee extension be limited to 20 degrees.  However, where, as here, the Veteran's extension through the appeal period even with consideration for repetitive use and functional loss is never limited to more than 15 degrees, the Board finds that a rating in excess of 20 percent would be inappropriate.  As for the Veteran's arthritis, although there is X-ray evidence of the Veteran's degenerative arthritis throughout the record, because the maximum rating the Veteran can receive under Diagnostic Code 5003 is 10 percent, and the Veteran already has a 20 percent rating for limitation of extension under Diagnostic Code 5261 based on functional loss and limitation of motion, Diagnostic Code 5003 does not afford the Veteran a higher rating, and will not be applied.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011), DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) (2015).

Finally, the Board has considered other potential diagnostic codes.  First, the Board finds that Diagnostic Codes 5256, 5257, and 5262 are inapplicable to the Veteran's claim because there is no evidence of ankylosis of the knee, or impairment of the tibia and fibula, and any instability is being considered under Diagnostic Code 5229 as outlined below.  As for Diagnostic Code 5258, although there is some evidence that the Veteran has experienced "locking" and "effusion," in particular following his meniscectomy in October 2010, but there is no evidence that the Veteran's semilunar cartilage in his right knee is currently dislocated.  Additionally, the Board finds that pain and resulting limitation of motion are already contemplated by the Veteran's separate ratings under 5260 and 5261 for limitation of motion and extension.  Accordingly, a separate rating under 5258 in addition to 5260 and 5261 would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

However, the Board does find that the Veteran is entitled to a separate rating of 10 percent under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage subsequent to his meniscectomy because the April 2014 VA examiner specifically noted recurrent swelling, fluid accumulation and instability as a residual of the Veteran's meniscectomy.  In doing so, the Board notes that such symptomatology is distinct from the residuals of pain which are, as explained above, contemplated by limitation of motion codes Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Additionally, the Board notes that 10 percent is the only rating available for symptomatic removal of the semilunar cartilage, and there is no higher rating for the Board to consider.

Finally, as for the Veteran's right knee scar, it does not meet the rating criteria for scars as set forth by 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 throughout the appeal period.  In this case, the Veteran's August 2014 examination notes a scar that: (1) lack painfulness or instability; and (2) is smaller than six square inches.  Moreover, the examiner noted no other physical conditions or complications associated with that scar.  Additionally, nowhere in the record does the Veteran note the scar is either unstable or painful, and it is not noted as such in his VA treatment records.  As such, the pertinent Diagnostic Codes rating scars are not applicable for the following reasons: (1) it is not on his head, face, or neck consistent with Diagnostic Code 7800; (2) it is are not associated with underlying tissue damage and Code 7801; (3) it does not have an area of at least 144 square inches or greater consistent with Diagnostic Code 7802; (4) it is not painful or unstable, consistent with Diagnostic Code 7804; and (5) the Veteran suffers no disabling effects or limitation in function that are not considered by Diagnostic Codes 7800-04. 

C. Extraschedular Considerations

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321(b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first step of the three part inquiry set forth in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the service-connected disabilities is inadequate.  For reasons explained further below, a comparison between the level of severity and symptoms of the Veteran's low back and right knee disabilities, and the established criteria found in the rating schedule for each disability demonstrates that the schedular ratings for each of these disabilities reasonably describes his symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

In so finding, the Board has considered the United States Court of Appeals for Veterans Claims (Court's) decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  See 17 Vet. App. 20.  The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that the Veteran's service-connected disabilities did not show a marked interference with employment.  In this case, however, the Board has found that the schedular criteria adequately contemplate the level and severity of the Veteran's lumbar spine disability and therefore need not address whether this disability results in marked interference with employment. Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See id. at 24.

Additionally, the Board acknowledges the Veteran uses several assistive devices including a walker, scooter, braces, and a cane due to his low back and right knee conditions.  However, the Board finds that because assistive devices do not constitute symptoms, use of them alone does not warrant an extraschedular rating.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Accordingly, referral for extraschedular consideration is not appropriate here.









							(Continued on the next page)

ORDER

An initial 40 percent rating under Diagnostic Code 5242 prior to August 6, 2014 for service-connected a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 40 percent under Diagnostic Code 5242 from August 6, 2014 for a service-connected low back disability is denied.

An initial rating in excess of 20 percent under Diagnostic Code 5261 for right knee limitation of extension is denied.

An initial separate 10 percent rating under Diagnostic Code 5260 for right knee limitation of flexion is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial separate 10 percent rating under Diagnostic Code 5259 for right knee impairment of the semilunar cartilage (meniscus) is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Board reiterates that here, the RO granted the Veteran entitlement to a TDIU with an effective date of August 6, 2014, because that was the effective date assigned to the Veteran's low back disability in the October 2014 rating decision.   The Veteran is service connected for multiple disabilities, including bilateral knee disabilities, his low back disability, and a scar on his left knee.  His combined rating was 70 percent as of May 23, 2008, however, until he was later granted an increased rating of 40 percent for his low back disability with an effective date of August 6, 2014, the Veteran was not rated at 40 percent or higher for any of his service-connected disabilities, and therefore did not meet the schedular criteria.  Currently his combined rating is 80 percent as of August 6, 2014.  Given the Board's grant of 40 percent low back rating prior to August 6, 2014 discussed above, the Veteran is eligible for a TDIU prior to August 6, 2014, as determined by the effective date that will be assigned by the RO in implementing this decision.  Additionally, a review of the record reveals that the RO did not consider whether the Veteran is entitled to a TDIU prior to August 6, 2014 on an extraschedular basis.  Accordingly, the Board must consider whether the Veteran is entitled to a TDIU prior to August 6, 2014 on both a schedular and extraschedular basis because the appropriate effective dates for the Veteran's 40 percent low back rating as well as the additional right knee disability ratings have not yet been assigned.  

A remaining question relevant to both schedular and extraschedular TDIU is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran has submitted numerous lay statements, including his April 2013 hearing testimony indicating that he is unemployable on account of his service-connected disabilities, and that he was terminated from his last job as a security guard because he was no longer able to meet the physical demands of it.  At his hearing the Veteran indicates that he stopped working around 2007 or 2008, and that the primary reason he stopped working was his service-connected back and knee disabilities.  However, this does conflict with a May 2016 statement by the Veteran in which he states he has not worked for the last fifteen years.  Prior to being a security guard, the Veteran was a concrete manager until his "legs gave out" and he hurt his back, requiring surgery.  He recounted that he was terminated from his security position because he could no longer perform basic duties such as going up and down steps and walking through the hallways.  In addition to serving as a security officer and a concrete manager, the Veteran's employment background also consists of working as a hair stylist for a few years.  The Veteran's educational background consists of a high school degree, two years of college for business administration, and completion of a fifteen month course at hair styling school.  In addition to the physical limitations caused by his service-connected disabilities the Veteran submitted a November 2011 statement in which he explained that the pain medications he takes for his conditions cause "extreme tiredness."

A review of the Veteran's past VA examinations for his knee and back reveals that different VA examiners have characterized the functional impact of those disabilities on his ability to work in varying ways.  The February 2016 VA examiner opined that the Veteran's physical activity was restricted to activities that require him to stand or walk for more than thirty minutes, noted pain when the Veteran lifts or carries, and that sedentary activities could make his back stiff and painful when he lays down or sits "for any length of time."  However, an earlier August 2014 VA examiner characterized the functional impacts of the Veteran's low back disability as "very limited standing for only 2-3 minutes before having to shift positions" and walking limited to approximately 20 yards due to pain," and the inability to stoop, squat, or kneel.  That examiner also addressed the Veteran's claimed cognitive impact of his medications by noting that there have been no complaints of cognitive problems or other deficits the Veteran has been on his current medications since December 2011 onwards.  The same examiner explained that the Veteran was also limited in his sedentary activity due to his bilateral knee disabilities such that he needed to either reposition himself or stand approximately every 20-25 minutes.  A his April 2013 hearing the Veteran reported difficulty dressing himself and getting into and out of the shower, as well as requiring the use of a scooter or cane both inside and outside the home.  Other limitations in walking and standing, and other activities of daily living such as chores and sleep are noted in earlier VA examinations including January 2009, July 2009, and July 2010.  Moreover, a review of the claims file reveals that the Veteran is currently seeking service-connection for a left wrist disability for carpel tunnel or neuropathy secondary to his use of a cane for his service-connected low back and bilateral knee conditions.  The Veteran raised this issue in a June 2012 statement, but the claim has remained unadjudicated by the AOJ.

Accordingly, in light of the medical evidence of record, the Veteran's lay statements, and given his work and educational history, the Board finds that a social and industrial assessment is necessary to adjudicate the Veteran's entitlement to a TDIU prior to August 6, 2014.  Although the Board acknowledges that a social and industrial survey is not required for adjudication of all TDIU claims, where, as here, there are varying assessments of the Veteran's physical limitations throughout the appeal period, lay statements by the Veteran of the cognitive impact of his pain medications on his ability to work, insufficient evidence of record as to the Veteran's work-related limitations involving sedentary work, and evidence of college level educational background in business administration, a social and industrial survey is necessary.

Accordingly, the case is REMANDED for the following action:

1. After determining the effective dates for the Veteran's low back disability prior to August 6, 2014 as well as the effective dates of the additional ratings for the Veteran's right knee disability assigned pursuant to this decision, assess whether the Veteran's claim of entitlement to a TDIU prior to August 6, 2014 should be referred to the Director of the Compensation Service on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2. Schedule the Veteran for a social and industrial survey with a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education/training and employment history, his day-to-day functioning, and his social and industrial capacity prior to August 6, 2014.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. A written copy of the report should be associated with the claims folder.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


